  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 1 of 30 PageID# 581



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

                                                  )
UNITED STATES OF AMERICA                          )     Criminal No. 1:19cr59
                                                  )
               v.                                 )     The Honorable Liam O’Grady
                                                  )
DANIEL EVERETTE HALE,                             )     Motions Hearing: October 18, 2019
                                                  )
                           Defendant.             )
                                                  )

                       GOVERNMENT’S OPPOSITION TO
               DEFENDANT’S MOTION TO DISMISS THE INDICTMENT

       Entrusted with some of the nation’s most highly sensitive secrets, Defendant Daniel

Everette Hale exploited the access bestowed upon him to steal documents containing the very

type of information he was supposed to protect. Hale retained and disclosed documents

pertaining to the means, sources, and methods of the country’s defense and intelligence gathering

capabilities. His disclosures had the potential to harm the nation’s security. 1 Now, he tries to

shirk responsibility for his brazen conduct, claiming constitutional deficiencies in statutes that

courts have upheld for decades. This Court should reject Hale’s gambit. He engaged in

thievery, not protected speech, and a jury should be given the opportunity to hold him

accountable for his criminal conduct.




       1
          As discussed below, in a prosecution brought in the Fourth Circuit under 18 U.S.C.
§ 793, the government must prove that the defendant’s disclosures were potentially harmful to
the United States or might be useful to an enemy of the United States. The government need not
allege or prove actual harm. United States v. Morison, 844 F.2d 1057, 1076 (4th Cir. 1988).
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 2 of 30 PageID# 582



                                        INTRODUCTION

       Hale’s argument for dismissal of the superseding indictment is long on First Amendment

academic musings and short on precedential court decisions. This tack is a product of the relief

Hale requests. Hale, a former government employee and contractor, who swore to protect and

defend the Constitution against all enemies foreign and domestic, broke the trust placed in him

by the United States. He is now asking this Court to do something extraordinary: excuse his

audacious theft by disregarding settled Supreme Court and Fourth Circuit precedent and

declaring as unconstitutional a set of statutes that have been in Title 18 of the U.S. Code for

decades. This request is meritless, and the Court should deny it as such.

       At the core of Hale’s Motion are two arguments. One is that the indictment charges

Espionage Act offenses that are unconstitutionally vague. The other is that all of the offenses

charged in this case are unconstitutionally overbroad in that they reach a substantial amount of

speech protected by the First Amendment. Before addressing these arguments, however, it is

first necessary to dispense with three claims Hale weaves into his Motion.

       First, the instant prosecution is not about whether the Espionage Act applies to

journalists. Hale, however, asserts that this case will require the Court to render a decision as to

“whether the act of publication by a journalist is criminal under the Espionage Act.” (Def.’s

Mot. at 4, Dkt. 53.) This is not so. None of the charged offenses requires the government to

prove that a journalist ran afoul of any provision of the Espionage Act.

       Hale’s misapprehension of the nature of his prosecution appears to rest upon his

misunderstanding of Count One of the superseding indictment, which charges § 793(c). Hale

claims § 793(c) requires proof that a journalist violated the Espionage Act. Yet, as reflected in

the government’s response to the defense’s request for a bill of particulars, the elements of




                                                  2
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 3 of 30 PageID# 583



§ 793(c) require no such proof. Rather, the government must establish beyond a reasonable

doubt that: (1) Hale, for the purpose of obtaining information respecting the national defense,

obtained documents connected with the national defense; and (2) Hale did so knowing or having

reason to believe that, at the time he obtained them, he would obtain or dispose of them contrary

to the Espionage Act, i.e., Hale would willfully communicate, deliver, transmit, or cause them to

be communicated, delivered, or transmitted, to a reporter and the general public. In short, it is

Hale’s conduct, not a journalist’s, that is at issue in Count One.

       Second, the defense repeatedly suggests that the First Amendment rights of journalists

and their sources are absolute. (Def.’s Mot. at 5.) This is not true either. The Supreme Court

again and again has ruled the First Amendment does not confer a special status upon journalists

or those who provide them information. Neither reporters nor their sources enjoy greater access

to information than the general public. See, e.g., Richmond Newspapers, Inc. v. Virginia, 448

U.S. 555, 577 (1980) (press’s access to criminal trials is coextensive with general public’s).

They are not immune from governmental demands for information in their possession. See

Zurcher v. Stanford Daily, 436 U.S. 547, 567 (1978) (government may search newsrooms);

Branzburg v. Hayes, 408 U.S. 665, 689–90 (1972) (reporters must comply with grand jury

subpoenas); United States v. Sterling, 724 F. 3d 482, 499 (4th Cir. 2013) (rejecting notion of a

reporter’s privilege). They are not entitled to steal documents, engage in illegal wiretapping, or

otherwise violate the law in pursuit of news. See Bartnicki v. Vopper, 532 U.S. 514, 532 n.19

(2001); Branzburg, 408 U.S. at 691.

       It also is axiomatic that the press, like the general public, cannot disseminate unprotected

speech with impunity. The First Amendment, as the Fourth Circuit has explained, does not

“insulate [a] speaker from responsibility for his actions simply because he may have




                                                  3
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 4 of 30 PageID# 584



disseminated his message to a wide audience.” Rice v. Paladin Enter., 128 F.3d 233, 248 (4th

Cir. 1997). The government thus may prosecute those who publish instructions on how to make

illegal drugs, United States v. Barnett, 667 F.2d 835, 842–43 (9th Cir. 1982), or those who

advise others how to prepare false tax forms, United States v. Kelley, 769 F.2d 215, 217 (4th Cir.

1985), or those who teach others how to make explosive devices for purposes of civil disorder,

United States v. Featherston, 461 F.2d 1119, 1122 (5th Cir. 1972). First Amendment protection

is equally lacking for certain information pertaining to the national defense, such as “the

publication of the sailing dates of transports or the number and location of troops,” which the

Supreme Court observed in Near v. Minnesota, 283 U.S. 697 (1931), is of a nature that “[n]o one

would question . . . a government might prevent . . . the publication of,” id. at 716.

       Third, academic musings as to whether the prosecution of a government employee or

contractor, like Hale, comports with the intent of the Congress that enacted the statutes may be

interesting thought exercises but are irrelevant to the case at hand. Divining the intent of a

bicameral legislature comprised of hundreds of members is inherently difficult. “[L]egislative

history is itself often murky, ambiguous, and contradictory,” and “[j]udicial investigation of

legislative history has a tendency to become, to borrow Judge Leventhal’s memorable phrase, an

exercise in ‘looking over a crowd and picking out your friends.’” Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 568 (2005). 2

       The legislative history that Hale highlights is no different. Relying on a law review

article’s recitation of the legislative record in 1950, Hale points to statements by two U.S.

Senators and opinions penned by a congressional research service and the Attorney General as

evidence that Congress would not have wanted him prosecuted under the Espionage Act. And,



       2
           Internal quotations and citations are omitted throughout this Response.


                                                  4
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 5 of 30 PageID# 585



in a separate motion, he contends that legislation proposed decades after the enactment of 18

U.S.C. § 641 in 1948, as well as the omission of the statute from a particular U.S. Attorney’s

Manual, establishes the impropriety of this prosecution. Yet, skepticism abounds as to whether

any of these sources is actually illuminative of congressional intent. See Bruesewitz v. Wyeth

LLC, 562 U.S. 223, 242 (2011) (“Post-enactment legislative history (a contradiction in terms) is

not a legitimate tool of statutory interpretation.”); Chrysler Corp. v. Brown, 441 U.S. 281, 311

(1979) (“[R]emarks of a single legislator, even the sponsor, are not controlling in analyzing

legislative history.”); United States v. Charleston Cty. Sch. Dist., 960 F.2d 1227, 1233 (4th Cir.

1992) (per curiam) (“[R]eliance upon legislators’ statements and candidate speeches in divining

the intent of a legislative body is a step to be taken cautiously and the statements of individual

legislators should not be given controlling effect.”); United States v. Le, 306 F. Supp. 2d 589,

592 (E.D. Va. 2004) (Ellis, J.) (“[I]nternal DOJ guidelines do not create any substantive or

procedural rights for a defendant.”). Indeed, reliance on such legislative history has the perverse

effect of subverting Congress’s will inasmuch as they “may give unrepresentative committee

members—or, worse yet, unelected staffers and lobbyists—both the power and the incentive to

attempt strategic manipulations of legislative history to secure results they were unable to

achieve through the statutory text.” Exxon Mobil Corp., 545 U.S. at 568.

       The authoritative source for understanding the reach of the charged statutes is instead the

statutory text and judicial interpretations of it. Since 1950, Congress has amended § 793 three

times (1986, 1994, and 1996)—Pub. L. 104-294, § 607(b); Pub. L. 103-322, § 330016(1)(L) &

Pub. L. 103-359, § 804(b)(1); Pub. L. 99-399—§ 798 two times (1994 and 1996)—Pub. L. 104-

294, § 602(c); Pub. L. 103-322, § 330016(1)(L)—and § 641 three times (1994, 1996, and 2004)

—Pub. L. 108-275, § 4; Pub. L. 104-294, § 606(a); Pub. L. 103-322 § 330016(1)(H) & (L). All




                                                  5
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 6 of 30 PageID# 586



the while, these statutes have withstood repeated constitutional challenges on both vagueness and

First Amendment grounds.

       The Fourth Circuit itself has ruled three times that §§ 793(e) and (f) are neither

unconstitutionally vague nor overbroad. See Morison, 844 F.2d at 1073 (rejecting vagueness and

First Amendment challenges to 18 U.S.C. § 793 by a naval intelligence officer who transmitted

classified satellite photographs of Soviet naval preparations to a British periodical); United States

v. Truong Dinh Hung, 629 F.2d 908, 919 (4th Cir. 1980) (rejecting overbreadth challenge based

on lack of evil intent to prove willfulness); United States v. Dedeyan, 584 F.2d 36, 39 (4th Cir.

1978) (rejecting vagueness and overbreadth challenges to the term “relating to the national

defense” as used in § 793(f)); see also United States v. McGuinness, 35 M.J. 149, 152–53

(C.M.A. 1992) (rejecting a vagueness challenge to the term “unauthorized” as used in § 793(e)).

       The Fourth Circuit also has rejected First Amendment and vagueness challenges to 18

U.S.C. § 641. In United States v. McAusland, 979 F.2d 970 (4th Cir. 1992), the Court held the

absence of a Federal Acquisition Regulation prohibiting the disclosure of confidential bidding

information did not make § 641 vague as applied to the defendants’ conduct given the existence

“public regulations” and “unpublished [Department of Defense] regulations” that “prohibited

disclosure of information in the proposals,” as well as “legends” on documents “restricting

disclosure” and the “[d]efendants’ behavior and conduct” that “indicated they knew the

disclosure was without authority,” id. at 975. See also United States v. Girard, 601 F.2d 69, 71–

72 (2nd Cir. 1979); United States v. Jeter, 775 F.2d 670, 682 (6th Cir. 1985).

       It thus is telling that Congress has not seen a need to substantially revise the statutory text

of the charged statutes. Cf. Lorillard v. Pons, 434 U.S. 575, 580 (1978) (“Congress is presumed




                                                  6
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 7 of 30 PageID# 587



to be aware of . . . judicial interpretation of a statute and to adopt that interpretation when it re-

enacts a statute without change.”).

          Nor has Congress amended the statutes in the face of the supposed shift in Espionage

Act prosecutions from “spying” to “leakers.” (Def.’s Mot. at 16.) This is perhaps because

prosecuting the willful retention and disclosure of classified national defense information is not

as novel as the defense suggests. See, e.g., Sterling, 724 F. 3d 482; Morison, 844 F.2d 1057;

United States v. Hitselberger, 991 F. Supp. 2d 101 (D.D.C. 2013); United States v. Kiriakou, 898

F. Supp. 2d 921 (E.D. Va. 2012) (Brinkema, J.); United States v. Kim, 808 F. Supp. 2d 44

(D.D.C. Aug. 24, 2011); United States v. Rosen, 445 F. Supp. 2d 602 (E.D. Va. 2006) (Ellis, J.).

Indeed, the Fourth Circuit in Morison rejected a similar argument that a prosecution for

furnishing classified documents to a periodical editor was out of step with the legislative history

of the Act, finding that the drafters of the Act designed § 794, which carries higher maximum

penalties than § 793, to “cover[] ‘classic spying,’” 844 F.2d at 1065, whereas § 793(e) was

written to “cover [the] much lesser offense” of making “disclosure[s] to any person ‘not entitled

receive’ the information,” id. at 1066.

        Moreover, the defense’s bifurcation of spies and leakers is dubious at best. While spies

typically pass classified national defense information to a specific foreign government, leakers,

through the internet, distribute such information without authorization to the entire world. Such

broad distribution of unauthorized disclosures may actually amplify the potential damage to the

national security in that every country gains access to the compromised intelligence. A foreign

military officer from Russia confirmed as much when he explained, “I was amazed—and

Moscow was very appreciative—at how many times I found very sensitive information in

American newspapers. In my view, Americans tend to care more about scooping their




                                                   7
     Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 8 of 30 PageID# 588



competition than about national security, which made my job easier.” Stanislav Lunev, Through

the Eyes of the Enemy 135 (Regnery Publishing, Inc.) (1998).

                                          *      *       *

        In sum, this prosecution is not novel and the constitutional challenges Hale has raised

have been previously raised and consistently rejected. Hale exploited the trust the government

placed in him and wantonly disclosed sensitive documents, including documents that contained

classified national defense information that potentially could have damaged the nation’s security.

Courts have consistently found the provisions of the Espionage Act and § 641 are neither

unconstitutionally vague nor overbroad, and Hale’s conduct is easily within the heartland of the

charged statutes.

                                              ANALYSIS

        Turning to the primary arguments in Hale’s Motion, he appears to raise four

constitutional challenges to the charged statutes: (1) the Espionage Act charges are facially

vague, (2) the Espionage Act charges are vague as applied to Hale, (3) all of the charges are

prohibited by the First Amendment as applied to Hale, and (4) all of the charges are facially

invalid under the First Amendment’s overbreadth doctrine. As explained below, Hale lacks

standing to raise a facial vagueness challenge and all of his challenges are meritless.

I.      The Espionage Act Charges Are Not Unconstitutionally Vague

        The void-for-vagueness doctrine is a component of the Fifth Amendment right to due

process. 3 United States v. Williams, 553 U.S. 285, 304 (2008). A statute is unconstitutionally


        3
         Hale cites to a 1972 Supreme Court decision for the proposition that a statute also can
be unconstitutionally vague if it “abut[s] upon sensitive areas of basic First Amendment
freedoms.” (Def.’s Mot. at 25). Subsequent Supreme Court precedent has criticized the merging
of vagueness challenges with First Amendment claims. The former is an “outgrowth . . . of the
Fifth Amendment,” Williams, 553 U.S. at 304, and evaluating whether a law applies to a
substantial amount of protected expression in the context of a vagueness challenge renders “the


                                                 8
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 9 of 30 PageID# 589



vague if it “fails to provide a person of ordinary intelligence fair notice of what is prohibited, or

is so standardless that it authorizes or encourages seriously discriminatory enforcement.” Id. In

challenging a statute on vagueness grounds, a defendant can mount an as-applied challenge—i.e.,

an assertion that a statute is impermissibly vague as applied to him—or a facial challenge—i.e., a

claim that a statute is too vague to be applied to anyone, not just the defendant. Markedly, the

latter challenge is unavailable to those who have engaged in “some conduct that is clearly

proscribed” by the statute at issue. Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

489, 495 (1982).

       In analyzing a vagueness challenge, courts are not to expect statutes to provide “[p]erfect

clarity and precise guidance.” Williams, 553 U.S. at 304; United States v. Saunders, 828 F.3d

198, 207 (4th Cir. 2016) (“[A] statute need not spell out every possible factual scenario with

‘celestial precision’ to avoid being struck down on vagueness grounds.”). This is because,

“[c]ondemned to the use of words, we can never expect mathematical certainty from our

language.” Grayned v. City of Rockford, 408 U.S. 104, 110 (1972). As a result, “[w]hat renders

a statute vague is not the possibility that it will sometimes be difficult to determine whether the

incriminating fact it establishes has been proved; but rather the indeterminacy of precisely what

that fact is.” Williams, 553 U.S. at 306.

       It is true that a statute that “interferes with the right of free speech or of association” is

subject to “a more stringent vagueness test.” Humanitarian Law Project, 561 U.S. at 19. Still, a

defendant bears the burden of demonstrating a law is unconstitutionally vague as applied to the



doctrines . . . substantially redundant,” Holder v. Humanitarian Law Project, 561 U.S. 1, 20
(2010). Hale’s arguments seem to run afoul of this admonishment in that his overbreadth
argument is based, in part, on a claim that some of the elements of the Espionage Act charges are
unduly vague. The government, conversely, will address the issues of vagueness and
overbreadth separately.


                                                   9
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 10 of 30 PageID# 590



facts of his specific case, as opposed to vague in some hypothetical situation. In other words, the

mere fact that close cases can be envisioned does not render a statute unconstitutionally vague.

Close cases are to be addressed by the requirement of proof beyond a reasonable doubt, not by

the doctrine of vagueness. Williams, 553 U.S. at 305–06. Moreover, the Supreme Court has

long held in the context of a federal statute, federal courts have a duty, if it is fairly possible, to

construe the statute to provide clarity and to avoid unconstitutional vagueness. See, e.g., United

States v. X-Citement Video, Inc., 513 U.S. 64, 69 (1994).

        A.      Hale Had Fair Notice that His Conduct Violated the Law

        Fair notice of a criminal statute exists where “the accused is charged with violating a

right which has been made specific either by the express terms of the Constitution or laws of the

United States or by decisions interpreting them.” United States v. Lanier, 520 U.S. 259, 267

(1997) (emphasis added). Here, Hale cannot credibly claim he did not have fair warning given

prevailing case law.

        As an initial matter, Hale’s experience in the intelligence community nullifies any

argument Hale thought he was permitted to make unauthorized disclosures of U.S. government

documents to a journalist or the public. The government will establish at trial that Hale signed at

least eight non-disclosure agreements with the U.S. government as a condition of him being

granted access to classified information. These agreements imposed a number of express

limitations upon Hale, including a prohibition on communication with the press and a

requirement to submit his writings for prepublication review if they were intended for public

disclosure and contained classified information. Hale, in other words, relinquished any rights he

might otherwise have had with respect to the classified documents entrusted to him, and such

waivers have been repeatedly upheld since at least 1980. See United States v. Aguilar, 515 U.S.

593, 606 (1995) (“As to one who voluntarily assume[s] a duty of confidentiality, governmental


                                                   10
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 11 of 30 PageID# 591



restrictions on disclosure are not subject to the same stringent standards that would apply to

efforts to impose restrictions on unwilling members of the public.”); Snepp v. United States, 444

U.S. 507, 509 n.3 (1980) (finding secrecy agreement with a former CIA employee enforceable

and observing that “even in the absence of an express agreement . . . the CIA could have acted to

protect substantial government interests by imposing reasonable restrictions on employee

activities that in other context might be protected by the First Amendment.”); Alfred A. Knopf,

Inc. v. Colby, 509 F.2d 1362, 1370 (4th Cir. 1975) (holding that a government employee subject

to a secrecy agreement has “effectively relinquished his First Amendment right” to publish

classified information).

       Nor can Hale make a convincing claim that the terms of the charged Espionage Act

statutes are insufficiently clear. This is so for two reasons.

       First, statutes with scienter requirements are resistant to vagueness challenges. Saunders,

828 F.3d at 207 (“A scienter requirement alone tends to defeat vagueness challenges to criminal

statutes.”). All of the Espionage Act provisions charged here require the government to prove at

least one mens rea. To establish a violation of § 793(e) and § 798(a)(3), the government must

prove that Hale acted willfully; a term to which the Fourth Circuit has consistently applied the

same meaning. See Morison, 844 F.2d at 1071–72; Truong Dinh Hung, 629 F.2d at 919. As for

§ 793(c), the government must prove not one, but two scienters: Hale acted “for the purpose” of

obtaining information respecting the national defense” and knew or had reason to believe that, at

the time he acted, he would “obtain[] . . . or dispose[]” of the document contrary to another

provision of the Espionage Act. 4


       4
         It is unclear whether Hale is claiming that the “for the purpose” language is § 793(c) is
unconstitutionally vague. If he is, such an argument is unavailing. Although the government is
not aware of a court analyzing “for the purpose of” in the context of § 793(c), courts have upheld


                                                  11
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 12 of 30 PageID# 592



       Second, the statutory terms of the charged Espionage Act provisions have well-

established meaning. The Supreme Court, Fourth Circuit, and this District have consistently

rejected defense arguments that the various provisions of the Espionage Act contain statutory

language that is impermissibly vague. See, e.g., Gorin v. United States, 312 U.S. 19, 27–28

(1941) (finding phrase “national defense,” as used in a related espionage statute, is not unduly

vague); United States v. Ford, 288 F. App’x 54, 56 (4th Cir. 2008) (per curiam) (restating

holding in Morison that “[i]t is difficult to conceive of any language more definite and clear

than § 793(e)’s prohibition against retention of classified information pursuant to unauthorized

possession”); Dedeyan, 584 F.2d at 39 (finding phrase “relating to the national defense,” as used

in § 793(f)(2), is not “vague in the constitutional sense”); Rosen, 445 F. Supp. 2d at 622–23

(rejecting vagueness challenges to phrases “information relating to the national defense” and

“entitled to receive” as used in § 793). 5 Hale’s blanket (and unsupported) assertion that the


vagueness challenges to 21 U.S.C. § 856(a)(1), a similarly worded statute that makes it unlawful
to knowingly open or maintain a place “for the purpose of” manufacturing, distributing, or using
controlled substances. See United States v. Clavis, 956 F.2d 1079, 1094 (11th Cir. 1992) (“The
presence of the two intent elements, ‘knowingly’ and ‘for the purpose’ does much to eliminate
the contention of vagueness or unfairness in application.”), modified on other grounds by 977
F.2d 538 (11th Cir. 1992); United States v. Lancaster, 968 F.2d 1250, 1253 (D.C. Cir. 1992)
(“The ‘casual’ drug user does not run afoul of this prohibition because he does not maintain his
house for the purpose of using drugs but rather for the purpose of residence, the consumption of
drugs therein being merely incidental to that purpose.”). Further, at least one court has declined
to find as vague the even broader statutory phrase “for any other purpose.” United States v.
Persichilli, 608 F.3d 34, 39 (1st Cir. 2010) (finding the phrase “for any other purpose,” as used
in 42 U.S.C. § 408(a)(7)(C), to be “expansive but not at all vague” because the phrase just means
that the act “must be purposeful and not inadvertent”).
       5
         The government is unaware of a reported case addressing the issue of whether §§ 793(c)
or 798(a)(3) are unconstitutionally vague. Yet, given Hale’s experience with the classification
system and the similarity between those provisions and the other Espionage Act provisions that
courts have analyzed, there is no reason to think that §§ 793(c) or 798(a)(3) are any less clear
than §§ 793(e) or (f).



                                                12
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 13 of 30 PageID# 593



terms of the charged statutes are unconstitutionally vague fails to confront this overwhelming

precedent.

       Markedly, the only statutory term Hale specifically identifies as too vague is not a term

but rather the “potential harm” gloss the Morison court imposed upon the phrase “information

relating to the national defense.” 6 See 844 F.2d at 1076 (finding district court’s instructions

“reasonably narrowed” the term “national defense” by requiring proof that the disclosure

concerned a matter that had been “closely held” and “would be potentially damaging to the

United States or might be useful to an enemy of the United States”). Specifically, he argues the

Morison gloss is too vague because it does not specify a quantum or likelihood of harm. Yet, as

the Fourth Circuit implicitly recognized in United States v. Squillacote, 221 F.3d 542 (2000), the

Morison gloss likely is not required, id. at 580 n.23 (explaining that the Morison gloss “arguably

offer[s] more protection to defendants than required by Gorin,” a decision concluding the

scienter included in the predecessor statute to the provisions at issue here defeated the argument

that the statute was unconstitutionally vague). It is nonsensical that a judicial gloss that was

crafted to narrow the reach of an already clear statute somehow renders the statute

unconstitutionally vague.

       Hale’s vagueness challenge is particularly unpersuasive in light of the documents he

disclosed and his own experience in intelligence operations. Many of the documents Hale stole




       6
          Hale’s overbreadth argument includes the claim that § 798(a)(3) violates the due
process clause by making an element of the offense whether the communication intelligence
activities at issue were classified. As discussed below, the case law in the Fourth Circuit is
settled on this point: courts should not “second-guess the [Executive Branch’s] classification
decisions.” United States v. Kiriakou, No. 1:12-CR-127, 2012 WL 3263854, at *6 (E.D. Va.
Aug. 8, 2012) (Brinkema, J.). If Hale thought the documents he disclosed were improperly
classified, he could have challenged their status in accordance with agency procedures. See
Exec. Order No. 13526, 3 C.F.R. 303 (2009). He did not.


                                                 13
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 14 of 30 PageID# 594



contained highly sensitive information and were marked either SECRET, a classification level

that applies to information that if lost or compromised could cause serious damage to the security

of the United States, or TOP SECRET, a classification level that applies to information the

unauthorized disclosure of which reasonably could be expected to cause exceptionally grave

damage to the national security. See Exec. Order No. 13526, 3 C.F.R. 298–99. Even if the

classification system is not entirely accurate, as Hale claims, his training places him on notice

that the government considers information contained in classified documents important to

national security. See Morison, 844 F.2d at 1074 (rejecting vagueness challenge to § 793(d)

based in part on defendant’s knowledge that information was classified as “Secret”);

Dedeyan, 584 F.2d at 40–41 (finding that a document related to the national defense based on its

content, notwithstanding its improper classification); Kiriakou, 898 F. Supp. 2d at 925 (finding

that defendant, “a government employee trained in the classification system[,] . . . could

appreciate the significance of the information” within the documents and was thus sufficiently

placed on notice for purposes of a vagueness challenge); Rosen, 445 F. Supp. 2d at 623

(“[W]hile the language of the statute, by itself, may lack precision, the gloss of judicial precedent

has clarified that the statute incorporates the executive branch’s classification regulations, which

provide the requisite constitutional clarity.”); Hitselberger, 991 F. Supp. 2d at 106 (similar);

Kim, 808 F. Supp. 2d at 53 (similar).

       And, of course, if Hale believes that the documents he stole were not potentially

damaging to the United States, then he is free to make that argument to the jury.

B.     The Charged Espionage Act Statutes Are Neither Standardless Nor Encourage
       Seriously Discriminatory Enforcement

       Hale also asserts that §§ 793(c), 793(e), and 798(a)(3) are unduly vague because they are

not enforced uniformly. He claims that the number of leak prosecutions are “rare in comparison



                                                 14
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 15 of 30 PageID# 595



to the frequency of classified-information leaks.” (Def.’s Mot. at 27). Hale also complains that

the government’s prosecution of unauthorized disclosure of classified documents amounts to

“viewpoint discrimination.” (Id. at 29.) This argument is meritless, too.

       The mens rea in the charged statutes eliminate any concern that Hale’s prosecution is

arbitrary. See Gonzales v. Carhart, 550 U.S. 124, 150 (2007) (“The scienter requirements

narrow the scope of [an] [a]ct’s prohibition and limit prosecutorial discretion.”). And, as

discussed above, numerous courts have rebuffed arguments that the terms of the statutes are so

vague as to be standardless.

       Further, to the extent there is a delta between the number of unauthorized disclosures in

the media and the number of prosecutions for such disclosures, such a discrepancy does not

mean the government’s enforcement of the Espionage Act is arbitrary. Often, it is difficult, if

not impossible, to determine who engaged in an unauthorized disclosure given the number of

government employees with authorized access to the information. Even if the perpetrator’s

identity can be ascertained, charges may not be instituted if the intelligence community

determines the prosecution of the unauthorized disclosure could cause more damage to the

national security through official acknowledgement of the classified information rather than by

simply not acknowledging it. As the Kim court recognized, “[t]he difficulty in establishing a

violation [of the Espionage Act], combined with the sensitive nature of classified information

and the procedures that must be followed in using such information in a trial, are the most likely

reasons for the dearth of prosecutions.” 808 F. Supp. 2d at 55. “Our justice system’s reliance on

prosecutorial discretion means that [a] [d]efendant cannot be set free merely because others have

escaped prosecution for similar acts.” Id.

                                         *       *      *




                                                15
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 16 of 30 PageID# 596



       Since 1988, the Fourth Circuit has made clear that unauthorized disclosures of classified

information to the press are not protected speech and are punishable under § 793(e). Morison,

844 F.2d at 1068 (rejecting argument that “Congress intended to exempt ‘leaks to the press’”

from § 793(e) and observing that “[a]ctually we do not perceive any First Amendment rights to

be implicated here”). The government entrusted Hale with access to sensitive documents, and he

knowingly and willfully chose to breach that trust by making unauthorized disclosures. The

plain language of the charged statutes undoubtedly apply to Hale’s conduct.

C.     Because Hale Engaged in Clearly Proscribed Conduct, He Cannot Raise a Facial
       Vagueness Challenge to the Charged Espionage Act Statutes

       Hale’s void-for-vagueness challenge begins and ends with his as-applied vagueness

challenge. Because he cannot meet his burden of establishing that §§ 793(c), 793(e), and

798(a)(3) are unconstitutionally vague as applied to his specific set of facts, he lacks standing to

raise a facial vagueness challenge to those statutes. As the Supreme Court has held, “[a] plaintiff

who engages in some conduct that is clearly proscribed cannot complain of the vagueness of the

law as applied to the conduct of others.” Hoffman Estates, 455 U.S. at 495. Markedly, this “rule

makes no exception for conduct in the form of speech.” Humanitarian Law Project, 561 U.S. at

20. To hold otherwise would make the vagueness doctrine under the Due Process Clause of the

Fifth Amendment and the overbreadth doctrine of the First Amendment “substantially

redundant.” Id. Accordingly, for the reasons stated in the preceding section, Hale’s conduct was

clearly proscribed and he cannot mount a facial vagueness challenge to the statutes.




                                                 16
  Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 17 of 30 PageID# 597



II.    The First Amendment Does Not Protect Hale’s Theft of U.S. Government
       Documents

       To the extent Hale is arguing §§ 793(c), 793(e), 798(a)(3), and 641 infringe upon the

exercise of his First Amendment rights, this contention is easily dispensed with.

       As the D.C. Circuit, sitting en banc, has observed, “[t]here are many federal provisions

that forbid individuals from disclosing information they have lawfully obtained,” including

§ 793(d), and “[t]he validity of these provisions has long been assumed.” Boehner v.

McDermott, 484 F.3d 573, 578 (D.C. Cir. 2007). Moreover, the Supreme Court has repeatedly

sustained civil liability and criminal penalties on the disclosure of information, even if it was

obtained lawfully. See, e.g., Aguilar, 515 U.S. at 605–06 (First Amendment not a bar to

conviction of federal judge under 18 U.S.C. § 2232(c) for disclosing information about wiretap

he had learned from federal judge who had authorized wiretap); Cohen v. Cowles Media Co., 501

U.S. 663, 670–71 (1991) (First Amendment not a defense to breach of contract brought by

individual who provided information to newspaper under promise of confidentiality but whose

identity was divulged by newspaper); Snepp, 444 U.S. at 509–10 (First Amendment not a bar to

enforcement of reasonable confidentiality restrictions on former CIA employees); Seattle Times

Co. v. Rhinehart, 467 U.S. 20, 37 (1984) (First Amendment does not permit civil litigants to

disseminate, in advance of trial, information acquired through pretrial discovery); Zacchini v.

Scripps-Howard Broad. Co., 433 U.S. 562, 575–79 (1977) (First Amendment does not shield

television station from civil liability for filming and broadcasting a performance without

permission even though performance occurred in a public setting).

       Hale is not “simply a member of the general public who happened to lawfully acquire

possession of” classified documents. Aguilar, 515 U.S. at 605–06. He was employed in the

intelligence community, granted a clearance, and entrusted with access to classified national



                                                 17
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 18 of 30 PageID# 598



defense information. He had a duty not to misappropriate that information and he cannot use the

First Amendment to insulate his crime. See Boehner, 484 F.3d at 579 (“[T]hose who accept

positions of trust involving a duty not to disclose information they lawfully acquire while

performing their responsibilities have no First Amendment right to disclose that information.”);

Morison, 844 F.2d at 1069–70 (observing that it is “beyond controversy that a recreant

intelligence department employee who had abstracted from the government files secret

intelligence information and had wilfully transmitted or given it to one ‘not entitled to receive

it’ . . . is not entitled to invoke the First Amendment as a shield to immunize his act of thievery.

To permit the thief thus to misuse the Amendment would be to prostitute the salutary purposes of

the First Amendment.”); Kim, 808 F. Supp. 2d at 57 (similar).

       Hale seems to argue that his disclosures amount to a criticism of the government. This,

too, is factually and legally wrong. As will be shown at trial, Hale stole highly classified

information about intelligence sources and methods. It does not appear Hale took issue with the

sources and methods of this intelligence collection, but rather how this intelligence was used by

the government. Rather than exercising his First Amendment right to criticize the government’s

actions using unclassified information, Hale decided to steal and disclose the classified

information he knew from his training could potentially damage the national security of the

United States.

       Even if the documents at issue contain information that could be used to criticize the

government, the First Amendment does not permit Hale to retain and disclose them without

authorization. The Supreme Court has made clear the First Amendment has limits. “Speech

integral to criminal conduct” is one of the “few limited areas” in which First Amendment

jurisprudence “historic[ally] and traditional[ly]” have “permitted restrictions upon the content of




                                                 18
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 19 of 30 PageID# 599



speech.” United States v. Stevens, 559 U.S. 460, 468 (2010). And, with respect to such speech,

the Supreme Court has long rejected the notion that the First Amendment immunizes it. See

Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949) (“But it has never been deemed

an abridgment of freedom of speech or press to make a course of conduct illegal merely because

the conduct was in part initiated, evidenced, or carried out by means of language, either spoken,

written, or printed.”); Frohwerk v. United States, 249 U.S. 204, 206 (1919) (“[T]he First

Amendment while prohibiting legislation against free speech as such cannot have been, and

obviously was not, intended to give immunity for every possible use of language.”); Rice, 128

F.3d at 244 (“Were the First Amendment to bar or to limit government regulation of . . . speech

brigaded with action, the government would be powerless to protect the public from countless of

even the most pernicious criminal acts and civil wrongs.”); accord Haig v. Agee, 453 U.S. 280,

308–09 (1981) (holding that defendant’s “repeated disclosures of intelligence operations and

names of intelligence personnel” are “clearly not protected by the Constitution”).

       And, as noted previously, Hale expressly waived in writing his right to disclose the

national security information he obtained while in his government position. This fact, alone, is

fatal to his as-applied First Amendment defense given that “[c]ourts have uniformly held that

government employees who sign such nondisclosure agreements lack protection under the First

Amendment.” Kim, 808 F. Supp. 2d at 57. And, “because prior restraints on speech are the most

constitutionally suspect form of a government restriction, it follows . . . that Congress may

constitutionally subject to criminal prosecution anyone who exploits a position of trust to obtain

and disclose [national defense information] to one not entitled to receive it.” Rosen, 445 F. Supp.

2d at 636; cf. Overbey v. Mayor of Baltimore, 930 F.3d 215, 224 n.9. (4th Cir. 2019)

(distinguishing a nondisparagement clause in a settlement agreement reached in a police brutality




                                                19
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 20 of 30 PageID# 600



case, which was deemed unenforceable, from an agreement, as in Snepp, that permits the

government “to hold a private speaker liable for the unauthorized disclosure of classified

information”).

       The Court thus should reject any claim by Hale that the instant prosecution violates the

First Amendment as applied to his conduct.

III.   The Charged Statutes Are Not Overbroad

       To ensure protected speech is not chilled, the Supreme Court has developed an

“overbreadth” doctrine under which “a statute is facially invalid if it prohibits a substantial

amount of protected speech.” Williams, 553 U.S. at 292. Unlike void-for-vagueness challenges,

the First Amendment overbreadth doctrine “is one of the few exceptions to” the principle that “a

person to whom application of a statute may constitutionally be applied may not challenge that

statute on the ground that it may conceivably be applied unconstitutionally to others in situations

not before the Court.” New York v. Ferber, 458 U.S. 747, 767–68 (1982).

       A criminal statute runs afoul of the overbreadth doctrine if its “overbreadth [is]

substantial, not only in an absolute sense, but also relative to the statute’s plainly legitimate

sweep.” Williams, 553 U.S. at 292. The Supreme Court has cautioned, however, against the

overzealous application of the doctrine:

                 The scope of the First Amendment overbreadth doctrine, like most
                 exceptions to established principles, must be carefully tied to the
                 circumstances in which facial invalidation of a statute is truly
                 warranted. Because of the wide-reaching effects of striking down a
                 statute on its face at the request of one whose own conduct may be
                 punished despite the First Amendment, we have recognized that the
                 overbreadth doctrine is strong medicine and have employed it with
                 hesitation, and then only as a last resort.




                                                  20
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 21 of 30 PageID# 601



Ferber, 458 U.S. at 769. Accordingly, “the mere fact that one can conceive of some

impermissible applications of a statute is not sufficient to render it susceptible to an overbreadth

challenge.” Williams, 553 U.S. at 303. Rather, the challenging party bears the burden to prove

substantial overbreadth “from the text of [the law] and from actual fact,” Virginia v. Hicks, 539

U.S. 113, 122 (2003) (emphasis added).

       A.      Hale Has Failed to Identify Substantial Overbreadth from the Text of the
               Charged Statutes or from Actual Fact

       In order to assess the “legitimate sweeps” of the charged statutes, it is first necessary to

understand what conduct they criminalize. Williams, 553 U.S. at 293 (“[I]t is impossible to

determine whether a statute reaches too far without first knowing what the statute covers.”). The

conduct prohibited by the statutes, as charged in this case, can be summarized as follows:

               •       Section 793(c) makes it a crime for anyone, with the purpose
                       of obtaining information respecting the national defense, to
                       receive or obtain documents connected with the national
                       defense, and knowing or having reason to believe at the time
                       he received or obtained them they had been (or would be)
                       obtained, taken, made, or disposed of contrary to law.

               •       Section 793(e) makes it a crime for anyone with
                       unauthorized possession of, access to, or control over a
                       document relating to the national defense to willfully: (1)
                       retain that document and fail to deliver it to an officer or
                       employee of the United States entitled to receive it; (2)
                       communicate, deliver, or transmit such a document to a
                       person not entitled to receive it; or (3) cause such a document
                       to be communicated, delivered, or transmitted to a person
                       not entitled to receive it.

               •       Section 798(a)(3) makes it a crime for anyone to knowingly
                       and willfully communicate, furnish, transmit, or otherwise
                       make available to an unauthorized person information that is
                       classified and concerns the intelligence activities of the
                       United States or any foreign government.


                                                 21
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 22 of 30 PageID# 602




               •       Section 641 makes it a crime for anyone to, without legal
                       authorization, knowingly convey or dispose of a record or
                       thing of value that belongs to the United States and has a
                       value that exceeds $1,000.

       As with the void-for-vagueness analysis, the presence of a scienter requirement in each of

the charged statutes defeats Hale’s overbreadth challenge. “[T]he Supreme Court has made it

clear that a strict mens rea is a key factor in policing overbreadth and ensuring that [the]

‘unwitting’ . . . are not punished for protected speech.” United States v. Tagg, 886 F.3d 579, 589

(6th Cir. 2018); see also Williams, 553 U.S. at 294 (declining to find a statute criminalizing the

pandering or solicitation of child pornography was overbroad, in part, because it “include[d] a

scienter requirement”); United States v. Chappell, 691 F.3d 388, 399 (4th Cir. 2012) (finding that

a “mens rea requirement [can] . . . properly limit[] the scope of [a] statute and thereby undercut[]

[a defendant’s] claim of substantial overbreadth”). Here, the statutes’ requirements of willful or

knowing conduct place upon the government high scienter burdens.

       Further, it is evident from the plain language of these statutes that their “legitimate

sweeps” are immense. They criminalize theft of our nation’s secrets—i.e., national defense

information, classified signals intelligence information, and other sensitive information valued at

more than $1,000—by the very people entrusted to protect them. They also criminalize

misappropriation of such information by those who are outside the government. These statutes

are narrowly and sensibly tailored, however, to punish only those who act with the requisite

criminal intent. See Morison, 844 F.2d at 1073 (“We find no basis in this case for the

invalidation of the statutes for either vagueness or overbreadth or for voiding the defendant’s

conviction under 793(d) and (e).”); Truong Dinh Hung, 629 F.2d at 919 (upholding § 793(e)

against an overbreadth challenge in light of willfulness requirement); United States v. Drake, 818



                                                 22
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 23 of 30 PageID# 603



F. Supp. 2d 909, 921 (D. Md. 2011) (affirming Morison’s holding that § 793(e) is not

overbroad); Rosen, 445 F. Supp. at 643 (rejecting overbreadth challenge to §§ 793(d) and (e)).

       Hale claims that the charged statutes criminalize activity that amounts to the freedoms of

speech, press, and the right to petition the government. Yet, he has failed to carry his burden of

proving there are a substantial number of unconstitutional applications of the statutes. Hale

provides no “actual fact[s]” in support of his overbreadth arguments, which is fatal to his claim.

Cf. Chappell, 691 F.3d at 396 (“The statute’s legitimate sweep is considerable, and it is difficult

to show a ‘substantial’ number of unconstitutional applications when appellant does not point to

even one, at least not to one that actually took place.”).

       The charged statutes do not curtail the First Amendment rights of people, like Hale, who

have been granted access to classified information. Such individuals still can publically criticize

the government or report allegations of waste, fraud, and abuse. See United States v. Marchetti,

466 F.2d 1309, 1317 (4th Cir. 1972); Drake, 818 F. Supp. 2d at 920. They just cannot disclose

classified documents or information in the process of exercising those rights, which is a

reasonable limitation given the government’s “compelling interest in protecting both the secrecy

of information to our national security and the appearance of confidentiality so essential to the

effective operation of our foreign intelligence service.” Snepp, 444 U.S. at 509 n.3; United

States v. Gowadia, No. Crim 05-00486, 2006 WL 2520599, at *4 (D. Haw. Aug. 28, 2006)

(“[D]efendant does not have a First Amendment right to communicate classified national defense

information.”); see also Haig, 453 U.S. at 308–09 (finding no First Amendment violation where

government revoked passport of a former CIA employee due, in part, to his disclosure of

intelligence operations and names of intelligence personnel).




                                                  23
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 24 of 30 PageID# 604



       There also is no question that these statutes can be constitutionally applied to those

outside of the government, such as members of the press. For example, §§ 793(c), 793(e), and

641 could be constitutionally applied to punish journalists who steal classified information.

Journalists, like everyone else, do not have a First Amendment right to steal documents. See

Bartnicki, 532 U.S. at 532 n.19 (observing that the First Amendment does not “confer[] a license

on either the reporter or his news sources to violate criminal laws”); Cohen, 501 U.S. at 669

(“The press may not with impunity break and enter an office or dwelling to gather news.”);

Branzburg, 408 U.S. at 691 (“Although stealing documents or private wiretapping could provide

newsworthy information, neither reporter nor source is immune from conviction for such

conduct, whatever the impact on the flow of news.”); Zemel v. Rusk, 381 U.S. 1, 17 (1965)

(observing that the First Amendment “right to speak and publish does not carry with it the

unrestrained right to gather information” such that “the prohibition of unauthorized entry into the

White House diminishes the citizen’s opportunities to gather information he might find relevant

to his opinion of the way the country is being run, but that does not make entry into the White

House a First Amendment right”); cf. Smith v. Daily Mail Publishing Co., 443 U.S. 97, 103

(1979) (construing earlier decisions to “suggest strongly that if a newspaper lawfully obtains

truthful information about a matter of public significance then state officials may not

constitutionally punish publication of the information, absent a need to further a state interest of

the highest order” (emphasis added)).

       The same is true of § 798(a)(3). It prohibits the knowing and willful dissemination of a

distinct type of information: the highly sensitive activities of the United States relating to the

procedures and means by which communications are intercepted. Such information is on par

with the types of speech the Supreme Court has recognized are categorically outside the First




                                                  24
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 25 of 30 PageID# 605



Amendment. See Haig, 453 U.S. at 308–09 (“[R]epeated disclosures of intelligence operations

and names of intelligence personnel” are “clearly not protected by the Constitution.”); Near, 238

U.S. at 716 (“No one would question but that a government might prevent . . . the publication of

the sailing dates of transports or the number and location of troops.”). Accordingly, there are a

substantial number of constitutionally permissible applications of § 798(a)(3).

       In short, there is a “well-established line of decisions holding that generally applicable

laws do not offend the First Amendment simply because their enforcement against the press has

incidental effects on its ability to gather and report the news.” Cohen, 501 U.S. at 669. This is

particularly true in the context of a statute like § 793(e) that is not a “pure speech” provision but

rather “one which [is] in the shadow of the First Amendment.” Morison, 844 F.2d at 1073. The

First Amendment simply is “no bar to the imposition of civil (or criminal) liability for speech

acts which the plaintiff (or the prosecution) can establish were undertaken with specific, if not

criminal, intent.” Rice, 128 F.3d at 248; see also T.S. Ellis III, National Security Trials: A

Judge’s Perspective, 99 Va. L. Rev. 1607, 1625 (2013) (“[N]either journalists nor anyone else

has a First Amendment right to receive unauthorized disclosures of [national defense

information] or to make unauthorized disclosures of NDI to foreign governments, sympathetic

journalists, or indeed anyone.”).

       Hale speculates the charged statutes chill the publication of information that is over-

classified, either because it is merely embarrassing or no longer is worthy of classification. But,

again, he fails to identify any specific instance of the government prosecuting someone for

disclosing information that was merely embarrassing or no longer met the definition of classified

or national defense information. Moreover, “perceived failures of the classification system” are

irrelevant “to the constitutional analysis.” United States v. Kiriakou, 2012 WL 3263854, at *6.




                                                 25
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 26 of 30 PageID# 606



This is because “courts . . . are ill-equipped to become sufficiently steeped in foreign intelligence

matters to serve effectively in the review of secrecy classification . . . .” El-Masri v. United

States, 479 F.3d 296, 305 (4th Cir. 2007). “[W]hat may seem trivial to the uninformed, may

appear of great moment to one who has a broad view of the scene and may put the questioned

items of information in its proper context.” Id.

                                          *        *      *

        In sum, Hale has not made a sufficient showing that the statutes at issue reach a

substantial amount of constitutionally protected activity. If there are applications of the charged

statutes that infringe upon First Amendment rights, then they can be remedied through as-applied

challenges. But, the legitimate reach of the statutes “dwarfs its arguably impermissible

applications,” and the number of hypothetical inappropriate applications amount to, at most, no

more than “a tiny fraction of the [instances] within the statute’s reach.” Ferber, 458 U.S. at 773.

This Court thus should not apply the “strong medicine” of a wholesale invalidation of the

statutes.

        B.     There Is No Basis for Overriding Long Standing Precedent Upholding the
               Constitutionality of 18 U.S.C. § 793(e) and § 641

        If the Court were to agree with Hale that the statutes are overbroad, it would have to

disregard long-standing precedent in this Circuit at least with respect to §§ 793(e) and 641.

There is no basis, however, for doing so.

        Early decisions involving the espionage statutes declined to extend any First Amendment

protection to the conduct prohibited therein. See Schenck v. United States, 249 U.S. 47 (1919);

Abrams v. United States, 250 U.S. 616 (1919). Then, in Morison, the Fourth Circuit considered

an overbreadth challenge to §§ 793(d) and (e) and articulated three circumstances in which the

overbreadth doctrine could be applied properly: (1) when the governmental interest sought to be



                                                   26
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 27 of 30 PageID# 607



implemented is too insubstantial or insufficient in relation to the curtailing of First Amendment

freedoms; (2) when the means employed had little relation to the asserted governmental interest;

and (3) when the means employed do relate to a substantial governmental interest but less drastic

means could have been used to achieve that interest. 844 F.2d at 1075. The Fourth Circuit

found the statutes at issue did not fall into the first two categories and the latter category did not

apply because the district court’s instructions “reasonably narrowed” the terms “national

defense” and “one not entitled to receive” so as to “remove[] any legitimate overbreadth

objection.” Id. at 1076. Multiple district courts in this Circuit have subsequently affirmed the

force of this precedent. See Kiriakou, 2012 WL 3263854, at *8 (refusing to “reconsider the

precedent set in Morison and Rosen”); Drake, 818 F. Supp. 2d at 922 (finding no reason to

override “clear precedent in this circuit that Section 793(e) is neither unconstitutionally vague

nor overbroad”); Rosen, 445 F. Supp. 2d at 643 (“So construed, the statute is narrowly and

sensibly tailored to serve the government’s legitimate interest in protecting the national security,

and its effect on First Amendment freedoms is neither real nor substantial as judged in relation to

this legitimate sweep.”).

       Although the government is unaware of a reported case addressing an overbreadth

challenge to § 793(c), application of the Morison gloss to § 793(c) also would cure any perceived

overbreadth.

       As for § 641, the Fourth Circuit, joining with the Second and Sixth Circuits, has held that

the “‘statute’s plainly legitimate sweep in regulating conduct . . . is not so substantially

overbroad that any overbreadth that may exist cannot be cured on a case by case basis.’”

McAusland, 979 F.2d at 976 (quoting Girard, 601 F.2d at 72, and citing Jeter, 775 F.2d at 682).




                                                  27
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 28 of 30 PageID# 608



       Hale has not identified a subsequent decision that calls the foregoing precedent into

doubt. Although he highlights a number of recent Supreme Court decisions, they are easily

distinguishable from the case at hand. United States v. Stevens, 559 U.S. 460 (2010), concerns

whether animal cruelty videos are categorically unprotected speech, Citizens United v. FEC, 558

U.S. 310 (2010), is about restrictions on political speech by corporations, Texas v. Johnson, 491

U.S. 397 (1989), is about the legality of flag burning, and Snyder v. Phelps, 562 U.S. 443 (2011),

arises from a civil suit filed against a group of picketers who had displayed offensive signs. In

short, none of these decisions purports to address the limits of the First Amendment in the

context of national security.

       Further, none of the decisions identified by the defense expressly repudiates existing

Supreme Court or Fourth Circuit jurisprudence regarding the government’s legitimate interest in

protecting the nation’s security. Accordingly, even if Stevens, Citizens United, Johnson, or

Snyder could be viewed as being inconsistent with older First Amendment jurisprudence—like

Gorin, Near, or Haig—lower courts may not presume Supreme Court precedent is overruled by

implication. See Agostini v. Felton, 521 U.S. 203, 237 (1997); United States v. Danielczyk, 683

F.3d 611, 615 (4th Cir. 2012); see also Scheiber v. Dolby Labs., Inc., 293 F.3d 1014, 1018 (7th

Cir.2002) (an appellate court has “no authority to overrule a Supreme Court decision no

matter . . . how out of touch with the Supreme Court’s current thinking the decision seems.”).

Most importantly, this Court is bound by Morison as it is directly applicable, controlling Fourth

Circuit precedent that itself is premised on Gorin.




                                                28
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 29 of 30 PageID# 609



                                         CONCLUSION

       Hale used his access to classified national defense information to engage in brazen theft.

His unauthorized disclosures put our country at risk for harm, and neither the First nor Fifth

Amendment excuses his conduct. For the reasons stated, we ask the Court to deny Hale’s

Motion to Dismiss the Indictment.


                                                     Respectfully submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                              By:                   /s/
                                                     Alexander P. Berrang
                                                     Gordon Kromberg
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3700
                                                     Fax: (703) 299-3981
                                                     Email: Alexander.P.Berrang@usdoj.gov
                                                     Email: Gordon.Kromberg@usdoj.gov

                                              By:                    /s/
                                                     Heather M. Schmidt
                                                     Senior Trial Attorney
                                                     National Security Division
                                                     United States Department of Justice
                                                     950 Pennsylvania Avenue, NW
                                                     Washington, D.C. 20530
                                                     Tel.: (202) 233-2132
                                                     Fax: (202) 233-2146
                                                     Email: Heather.Schmidt@usdoj.gov




                                                29
 Case 1:19-cr-00059-LO Document 73 Filed 09/30/19 Page 30 of 30 PageID# 610



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing

GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS THE

INDICTMENT with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to counsel of record.



                                                                      /s/
                                                     Alexander P. Berrang
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Tel: (703) 299-3700
                                                     Fax: (703) 837-8242
                                                     Alexander.P.Berrang@usdoj.gov




                                                30
